--------------------------------------------------------------------------------

Exhibit 10.1
[Form of]
 
Restricted Share Unit Agreement
 
Under the XOMA Ltd.
 
2010 Long Term Incentive and Share Award Plan
 
(A)
Recipient:
(D)
Share Installments:
             
Example 1 (standard vesting):
 
“[insert #/shares] shares become vested
on each of [insert dates set forth in
Vesting Schedule]
       
(B)
Grant Date:
(E)
Payroll Number (if applicable):
       
(C)
Shares:
   

 
XOMA Ltd. has awarded you Restricted Share Units (the “Restricted Share Units”)
to receive the number of Shares shown in item (C) above (the “Awarded Shares”).
This award is subject to the terms of the Company's 2010 Long Term Incentive and
Share Award Plan (the “Plan”), the terms of which are incorporated herein by
reference, and to the terms and conditions set forth in this Restricted Share
Unit Agreement (this “Agreement”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Plan.
 
The details of your award are as follows:
 
1.            Grant Date.  This award was granted on the Grant Date shown in
item (B) above.
 
2.            Transferability.  This award shall not be assignable or
transferable otherwise than by will or by the laws of descent and distribution.
 
3.            Vesting Schedule.  The award granted herein is or will become
vested, and the deferral period for the Restricted Share Units shall expire, as
set forth in the Vesting Schedule attached to this Agreement.
 
4.            Effect of Termination of Service.
 
(a)           If your Termination of Service is due to your death at a time when
this award is not fully vested, then this award will become fully vested on the
date of death.  Upon your death, the Awarded Shares to be distributed will be
distributed to the personal representative of your estate.
 
(b)          If you become permanently disabled and, by reason thereof your
Termination of Service occurs at any time when this award is not fully vested,
then this award will become fully vested as of the date of your Termination of
Service.  You will be deemed to be permanently disabled if you are, by reason of
any medically determinable physical or mental impairment expected to result in
death or to be of continuous duration of not less than twelve (12) consecutive
months or more, unable to perform your usual duties for the Company or its
Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           [If you retire at or after age fifty-five (55) and the sum of your
age on the date of retirement plus years of full-time employment with the
Company exceeds seventy (70) (“Retirement”) and if by reason thereof your
Termination of Service occurs at any time when this award is not fully vested,
then this award will become fully vested as of the date of Retirement.]1
 
(d)           Should (i) your Termination of Service occur for any reason other
than as provided in Subsection (a), (b) or (c) above (including, but not limited
to, for any act of dishonesty, willful misconduct, fraud, embezzlement or theft,
any unauthorized disclosure or use of confidential information or trade secrets
or, if you have an employment agreement with the Company, termination thereunder
“for cause” (or any similar concept) as provided in such agreement), or (ii) you
make or attempt to make any unauthorized use or disclosure of confidential
information or trade secrets of the Company or its Subsidiaries, then in any
such event this award will cease to vest and the unvested portion hereof shall
be forfeited immediately upon the date of such Termination of Service or such
unauthorized use or disclosure of confidential or secret information or attempt
thereat.
 
5.            Change in Control.
 
(a)           In the event of a Change in Control, this award shall, at the time
of the Change in Control, become fully vested for the total number of Awarded
Shares not previously vested and distributed.
 
(b)           The Committee will use reasonable efforts to provide you with
written notice of a Change in Control at least ten business days prior to the
effective date.
 
(c)           This Agreement will not in any way affect the right of the Company
to adjust, reclassify, reorganize or otherwise make changes in its capital or
business structure or to merge, amalgamate, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.
 
6.            Distribution of Shares.  Subject to Section 10 below, on the dates
the Restricted Share Units become vested as provided in this Agreement, the
Company shall distribute to you the number of Awarded Shares corresponding to
the number of Restricted Share Units then held by you that become vested on such
dates.  You will need to establish an “Employee Stock Plans” account at E*Trade
Financial (or an equivalent account at another broker designated by the Company)
in order to have Awarded Shares distributed to you.  You agree that a portion of
the Awarded Shares otherwise distributable on each such date, in an amount
sufficient to satisfy the minimum amount of taxes required to be withheld in
connection with such vesting and distribution, will not be distributed to you
but will instead be sold on the distribution date at prevailing market prices
and the proceeds thereof used to satisfy such withholding obligation.  The
Company may refuse to deliver Awarded Shares to you if you do not have
arrangements satisfactory to the Company that will ensure your compliance with
the foregoing in place prior to the applicable distribution date.
____________________________
 
1
 In awards to directors, replace with “[Intentionally omitted.]”

 
 
2

--------------------------------------------------------------------------------

 
 
7.           Privilege of Share Ownership.  The holder of this award will not
have any rights of a shareholder with respect to the Awarded Shares until such
individual has been issued a certificate for, or had his or her securities
account credited with, the Awarded Shares.
 
8.           Dividend Equivalents.  The Restricted Share Units are awarded
without Dividend Equivalents.
 
9.           Compliance with Laws and Regulations.
 
(a)           The issuance of Awarded Shares upon vesting will be subject to
compliance by the Company and by you with all applicable requirements of law
relating thereto and with all applicable regulations of any stock exchange on
which the Company's Shares may be listed at the time of such exercise and
issuance.
 
(b)           In connection with the distribution of the Awarded Shares, you
will execute and deliver to the Company such representations in writing as may
be requested by the Company in order for it to comply with the applicable
requirements of Federal and State securities laws.
 
10.           Withholding.  As provided in Section 9(c) of the Plan, the Company
is authorized to withhold from this award any amount of withholding or other
taxes due in connection with this award, including the authority to withhold
Awarded Shares to satisfy the minimum amount of taxes required to be
withheld.  Nothing herein shall limit the Company’s right, to the extent
permitted or required by law, to deduct from any payment of any kind otherwise
due to you, federal, state, local and foreign taxes of any kind required by law
to be withheld at such time and not otherwise satisfied.
 
11.           Restrictive Legends.  If and to the extent any Awarded Shares
distributed under this award are not registered under the Securities Act of
1933, the certificates for such Awarded Shares will be endorsed with restrictive
legends, including (without limitation) the following:
 
“The Shares represented by this certificate have not been registered under the
Securities Act of 1933. The Shares have been acquired for investment and may not
be sold or offered for sale in the absence of (a) an effective registration
statement for the shares under such Act, (b) a 'no action' letter of the
Securities and Exchange Commission with respect to such sale or offer, or (c) an
opinion of counsel to the Company that registration under such Act is not
required with respect to such sale or offer.”
 
12.           Successors and Assigns.  Except to the extent otherwise provided
in Section 2, the provisions of this Agreement will inure to the benefit of, and
be binding upon your successors, administrators, heirs, legal representatives
and assigns and the successors and assigns of the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
13.           Liability of the Company.
 
(a)           If the Awarded Shares covered by this Agreement exceed, as of the
Grant Date, the number of Shares which may without shareholder approval be
issued under the Plan, then this award will be void with respect to such excess
shares unless shareholder approval of an amendment sufficiently increasing the
number of Shares issuable under the Plan is obtained in accordance with the
provisions of the Plan.
 
(b)           The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Shares pursuant to this award will relieve the
Company of any liability in respect of the non-issuance or sale of such Shares
as to which such approval will not have been obtained.
 
14.           No Employment Contract; No Right to Nomination.  If you are an
employee of the Company, nothing in this Agreement or in the Plan will confer
upon you any right to continue in the employ or service of the Company for any
period of time or interfere with or otherwise restrict in any way the rights of
the Company (or any Subsidiary or Affiliate of the Company employing or
retaining you) or you, which rights are hereby expressly reserved by each, to
terminate your employee status as the case may be, at any time for any reason
whatsoever, with or without cause.  If you are a director, neither this
Agreement nor any action taken hereunder will be construed as giving you any
right to be nominated for re-election to the Board of Directors of the Company.
 
15.           Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement will be in writing and addressed to
the Company in care of its Secretary at its principal offices. Any notice
required to be given or delivered to you will be in writing and addressed to you
at the address indicated below your signature line herein. All notices will be
deemed to be given or delivered upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
 
16.           Construction.  This Agreement and the award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the express terms and provisions of the Plan. Any dispute regarding
the interpretation of this Agreement will be submitted to the Committee for
resolution. The decision of the Committee will be final, binding and conclusive.
Questions regarding this award or the Plan should be referred to the Legal
Department of the Company.
 
17.           Governing Law.  The interpretation, performance, and enforcement
of this Agreement will be governed by the laws of Bermuda.
 
 
4

--------------------------------------------------------------------------------

 
 
18.           Section 409A.  It is intended that this Agreement will comply with
Section 409A of the Code and any regulations and guidelines promulgated
thereunder (collectively, “Section 409A”), to the extent the Agreement is
subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent.  Notwithstanding any provision to the contrary in this
Agreement, if you are deemed on the date of your “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into
account any applicable exceptions to such requirement), such payment or benefit
shall be made or provided on the date that is the earlier of (i) the expiration
of the six (6)-month period measured from the date of your “separation from
service,” or (ii) the date of your death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 18 (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
you in a lump sum and any remaining payments due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.  Notwithstanding any provision of this Agreement to the contrary, for
purposes of any provision of this Agreement providing for the payment of any
amounts upon or following a termination of service that are considered deferred
compensation under Section 409A, references to your “termination of service”
(and corollary terms) with the Company shall be construed to refer to your
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company.  Whenever payments under this Agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A.  The Agreement may be amended in any
respect deemed necessary by the Committee in order to preserve compliance with
Section 409A of the Code.
 
 
5

--------------------------------------------------------------------------------

 
 

 
XOMA Ltd.
     
 
By:
 
   
Name:
   
Title:
       
Dated:
 

 



I hereby agree to be bound by the terms and conditions of this Agreement and the
Plan.
 
 
By:
 
   
Name:
       
Dated:
 

 
If the recipient resides in California or another community property
jurisdiction, I, as the recipient's spouse or domestic partner, also agree to be
bound by the terms and conditions of this Agreement and the Plan.
 
 
By:
 
   
Name:
       
Dated:
 

 
 
6

--------------------------------------------------------------------------------

 
 
Vesting Schedule
 
[Choose one:]
 
[Standard vesting:
 
“Provided that your Termination of Service has not occurred prior thereto, the
award granted herein will become vested, and the deferral period for the
corresponding Restricted Share Units shall expire, (a) as to one-third of the
total number of Awarded Shares (rounded to the nearest whole integer), on
__________, 20__, (b) as to one-third of the total number of Awarded Shares
(rounded to the nearest whole integer), on __________, 20__ and (c) as to the
remaining one-third of the total number of Awarded Shares (rounded to the
nearest whole integer), on __________, 20__.”]
 
[Other appropriate language may be used in lieu of the foregoing.]
 
 

--------------------------------------------------------------------------------